department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp gl-119585-00 uilc internal_revenue_service national_office field_service_advice memorandum for james e cannon associate area_counsel kansas city cc sb kcy attn michael boman from curtis g wilson assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject innocent spouse claim after offer_in_compromise this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice gl-119585-00 legend w h w’s representative year year year year year year year year date date date dollar_figurex issues whether an offer_in_compromise regarding a joint liability that was entered into as a result of a mutual mistake of material fact will prevent a taxpayer from being relieved of the joint liability at a later date whether a mutual mistake of material fact has occurred when the spouse does not raise the issue of relief from liability under sec_6013 or sec_6015 prior to the acceptance of an offer_in_compromise conclusions no if a taxpayer entered into an offer_in_compromise with the service as a result of a mutual mistake of material fact the taxpayer may subsequently be relieved of joint_and_several_liability under sec_6013 or sec_6015 no a taxpayer must affirmatively raise the issue of relief from joint_and_several_liability under sec_6013 or sec_6015 and if the taxpayer fails to do so the taxpayer is jointly and severally liable for the liability of both of the spouses under sec_6013 facts h and w were married from year through year h and w filed joint tax returns for year sec_2 and on date of year a notice_of_deficiency was issued to h and w for year sec_2 and the total liability owed exceeded dollar_figurex w and h gl-119585-00 were separately represented during the examination of year sec_2 and the issue of relief from joint_and_several_liability was not raised in the examination after the tax was assessed w was represented by w’s representative w alleges that w’s representative told her that she was not entitled to relief from joint_and_several_liability under sec_6013 because w filed a joint_return instead w’s representative assisted w in preparing an offer_in_compromise based on doubt as to collectability on date year the service accepted an offer_in_compromise based upon w’s ability to pay on date year w submitted at form_8857 request for innocent spouse relief requesting relief from the liabilities for year sec_2 through under sec_6015 the service denied the request for relief because the liabilities in question had been settled by an offer_in_compromise on date year w appealed the denial of relief alleging that there was a mutual mistake at the time the offer_in_compromise was signed the alleged mutual mistake is that w and the service mistakenly believed that w was liable for the tax whereas w was not liable for the tax under sec_6013 as in effect at the time the offer_in_compromise was accepted law and analysis sec_301_7122-1 of the regulations on procedure and administration is effective for compromises that were submitted before date the closing_agreement under these facts was entered into prior to that date therefore sec_301_7122-1 applies to the closing_agreement at issue sec_301_7122-1 provides in relevant part that a compromise_agreement conclusively settles the liability for the year at issue and neither the taxpayer nor the government may reopen the case after the compromise is accepted unless the taxpayer falsified or concealed assets or there was a mutual mistake of material fact sufficient to cause a contract to be reformed or set_aside sec_104 of the internal_revenue_manual i r m provides that if a taxpayer compromised his or her liability through an offer_in_compromise the taxpayer is precluded by the terms of the offer to raise any issue related to the liability of the tax period compromised the i r m also references sec_301_7122-1 of the regulations on procedure and administration sec_301_7122-1 was replaced by sec_301_7122-1t on date the temporary regulations are effective for offers in compromise submitted on or after date through date even though the temporary regulations do not apply to the offer at issue sec_301 7022-1t d iii provides a similar exception to the finality of an accepted offer_in_compromise if there was a mutual mistake of material fact gl-119585-00 although sec_104 of the i r m does not specifically provide that a mutual mistake of material fact is an exception to the finality of an accepted offer_in_compromise the reference to sec_301_7122-1 incorporates by reference that exception to the rule thus if an offer_in_compromise was entered into as a result of a mutual mistake of material fact of both the taxpayer and the service then such an offer would not preclude the consideration of a claim for relief from joint_and_several_liability at a later date a mistake of fact is generally when a party to a contract is either ignorant or forgetful of a fact material to the contract see black’s law dictionary 6th ed in contrast a mistake of law is generally when a party analyzes all of the facts and comes to an erroneous legal conclusion id under sec_301_7122-1 a mutual mistake of material fact may be an exception to the finality of an accepted offer_in_compromise in addition i r m sec_5 provides that the law in existence at the time the offer was entered into is part of the facts thus a mutual mistake of law may also be grounds for rescinding an offer_in_compromise under sec_6013 spouses who execute a joint federal_income_tax return are jointly and severally liable for the aggregate income_tax_liability of both spouses sec_6015 provides relief from the joint_and_several_liability for certain spouses for liabilities that were unpaid as of or arose after date sec_6013 which was in effect prior to date and remains effective for liabilities that were paid as of date also provides relief from the joint_and_several_liability for certain spouses however relief under sec_6013 and sec_6015 is not automatic to be relieved of joint_and_several_liability under sec_6013 or sec_6015 a spouse must raise the issue and establish that he or she qualifies for relief sec_6013 20_f3d_1128 sec_6015 and e c and if a spouse who files a joint_return does not raise the issue of relief from joint_and_several_liability under sec_6013 or sec_6015 then the spouse remains jointly and severally liable for the aggregate tax_liability of both of the spouses under sec_6013 in this case w did not raise the issue of relief under sec_6013 before her offer_in_compromise was accepted by the government therefore w remained jointly and severally liable for the aggregate joint tax_liability for the years addressed by the offer_in_compromise the government was not mistaken in law or fact regarding w’s joint_and_several_liability because w filed a joint_return and w did not raise the issue of relief from the liability under sec_6013 at or before the time the offer_in_compromise was accepted in addition neither w nor the government were mistaken as to any facts therefore there was no mutual 2the grounds upon which the offer_in_compromise was entered into either doubt as to liability or doubt as to collectability are immaterial gl-119585-00 mistake of law or fact in this case the offer_in_compromise cannot be set_aside in this case and it precludes any subsequent innocent spouse relief if w had a misconception regarding the availability of relief under sec_6013 then that was a unilateral mistake of law a unilateral mistake is a belief that is not in accord with the facts restatement second of contracts sec_151 national rural utils coop fin corp v united_states cl_ct unilateral mistake by one of the parties is generally not a basis for setting aside a contract see restatement second of contracts sec_153 see eg quinn v briggs p 2d however a unilateral mistake of fact may be grounds for setting aside an offer_in_compromise if the mistaken party does not bear the risk of the mistake see 47_fedclaims_621 material misrepresentation by taxpayer may be grounds for setting aside a contract if the government relies upon that misrepresentation when accepting an offer in this case w had full knowledge of and was not mistaken about the facts rather w was mistaken about the law regarding relief from joint_and_several_liability under sec_6013 even if an agreement could be set_aside for a unilateral mistake of law w bore the risk of that mistake because w had only limited understanding of the law regarding relief from liability and she still chose to enter into an offer_in_compromise by not raising the issue of relief under sec_6013 w remained jointly and severally liable for the joint liability because w’s alleged mistake was a unilateral mistake of law there are no grounds for setting aside the offer_in_compromise in this case although there is some case law regarding the setting aside of offers in compromise when there is a mutual mistake of law the mistake in this case wa sec_3this is consistent with the recently published proposed_regulations under sec_6015 see prop_reg sec_1_6015-1 the proposed_regulations were published in the federal_register on date but are not effective until published in final form 4section of the restatement second of contracts provides that a party bears the rise of mistake when both parties agree to allocate the risk to that party at the time the contract was made the party knew that he or she had only limited knowledge of the facts to which the mistake relates but the party found his or her limited knowledge sufficient or the risk is allocated to the party by a court because it is reasonable under the circumstances to do so restatement second of contracts 47_fedclaims_20 5see 85_f2d_68 2d cir offer_in_compromise executed after the expiration of the statute of gl-119585-00 not mutual but unilateral w allegedly believed that relief under sec_6013 was not available if a joint_return was filed indeed a joint_return must be filed in order for a taxpayer to receive relief from liability under sec_6013 sec_6013 case development hazards and other considerations please call if you have any further questions limitations on collection set_aside when both taxpayer and service mistakenly believed that the statute_of_limitations on collection had not expired
